Citation Nr: 1804785	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to an increased rating for service-connected patellar osteophytes of the right knee in excess of zero percent prior to February 28, 2012 and 10 percent thereafter.

3.  Entitlement to an increased rating for service-connected patellar osteophytes of the left knee in excess of zero percent prior to February 28, 2012 and 10 percent thereafter.

4.  Entitlement to an increased rating for service-connected strain of the trapezius muscle, right shoulder, in excess of 10 percent prior to June 16, 2015 and 20 percent thereafter.

5.  Entitlement to an increased rating for service-connected strain of the trapezius muscle, left shoulder, in excess of 10 percent prior to June 16, 2015 and 20 percent thereafter.
6.  Entitlement to a rating in excess of 10 percent for service-connected scar of the right cheek.

7.  Entitlement to a compensable rating for service-connected keloids on the back of the head and neck.

8.  Entitlement to service connection for a disability of the left hip and leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2008 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a September 2015 rating decision, the RO increased the assigned ratings for patellar osteophytes of the right and left knees to 10 percent each from April 27, 2015.  A June 2016 rating decision granted an earlier effective date of February 28, 2012 for the 10 percent ratings of the right and left knee disabilities.  The June 2016 rating decision also increased the assigned ratings for service-connected muscle strains of the right and left shoulders to 20 percent from June 16, 2015.  The Veteran has not expressed satisfaction with the increased disability ratings as to the right and left knees or right and left shoulders.  These matters thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The September 2008 rating decision also denied the Veteran's claim of entitlement to a compensable rating for service-connected tinea pedis of the right foot.  The Veteran disagreed with the denial and a statement of the case (SOC) was issued in October 2009.  However, the Veteran did not perfect an appeal as to the tinea pedis claim.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.202 (2017); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).  This issue is therefore not in appellate status and will be addressed no further herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

For the reasons set forth below, the Board finds that the claims on appeal must be remanded for further evidentiary development.

With respect to the claim of entitlement to increased ratings for service-connected DJD of the lumbar spine, patellar osteophytes of the right and left knees, and muscle strains of the right and left shoulders, the Veteran was last afforded VA examinations of his disabilities in June 2015.  He has since contended that his symptoms are more disabling than were documented by the June 2015 VA examiner.  In particular, the Veteran, through his representative, asserts that the functional impairment he suffers during flare-ups of lumbar spine, right and left knee, and right and left shoulder symptomatology was not appropriately addressed by the June 2015 VA examiner.

To this end, the Board notes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently held that in addressing the nature of any flare-ups examiners must address the frequency, duration, characteristics, severity, and functional loss due to the flare-up.  In light of the foregoing and the fact that the June 2015 examination reports do not fully satisfy the requirements of Correia, Sharp, and 38 C.F.R. § 4.59, the Veteran should be afforded new VA examinations before a decision can be rendered on his increased rating claims.

As to the claims of entitlement to increased ratings for scar of the right cheek and keloids of the back of head and neck, the Veteran was last afforded a VA examination in June 2015.  Through his representative, the Veteran has asserted that his disabilities are more severe than was described by the June 2015 VA examiner.  Specifically, the Veteran argues that the VA examiner did not adequately assess his conditions, which present with flare-ups productive of itching and pulling.  See the Appellant's Brief dated December 2017.  Accordingly, given the Veteran's contentions and in order to afford him all benefit of the doubt, the Board finds that these claims should be remanded in order to schedule him for a VA dermatological examination to adequately address his right cheek scar and keloids of the neck and head.  In this regard, the Board notes that a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).  The Board thus finds that the claims of entitlement to increased ratings for scar of the right cheek and keloids of the back of head and neck should be remanded in order to afford the Veteran a VA examination to adequately address his contentions of flare-ups of itching and pulling.

As to the claim of entitlement to service connection for a left leg and hip disability, the Veteran has asserted that he developed a disability of the left leg and hip during his active military service.  Service treatment records (STRs) dated in September 1999 document his report of periodic left hip pain.  A March 2000 STR indicated that he experienced left leg pain, which radiates to the back of his left knee and buttocks.  A Report of Medical Examination dated August 2002 noted that the Veteran experiences tingling in his legs due to back pain.  Post-service treatment records dated in December 2006 and November 2011 document left hip pain.  VA treatment records dated in February 2010 indicate that the Veteran's back pain radiates down his left buttock with intermittent numbness, tingling, and weakness of the left lower extremity.  A May 2016 VA treatment record indicated a probable diagnosis of trochanteric bursitis of the left hip.  Treatment records dated in June 2016 indicate that the Veteran suffers from left hip pain that radiates down his leg; a history of sciatica was indicated.  Notably, a June 2015 VA examination of the lumbar spine indicated that the Veteran did not have a diagnosis of radiculopathy or any neurological disability of the left lower extremity.  The Veteran has not been afforded a VA examination to specifically address his claimed left hip and left leg disability.  As such, the Board finds that the Veteran's claim must be remanded so he may be afforded a VA examination to determine whether he suffers from a disability of the left hip and/or left leg that is due to his military service or a service-connected disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2017) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The Veteran should be afforded a VA examination in order to determine the severity of his service-connected DJD of the lumbar spine.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must also address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

In rendering his/her findings, the examiner should identify any evidence of neurological manifestations due to the service-connected DJD of the lumbar spine.  The examiner must identify the specific nerves involved or seemingly involved and describe the degree of impairment as mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis.

In addition, the examiner should address the impact of the lumbar spine disability upon the Veteran's industrial activities, including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3. The Veteran should also be afforded a VA examination in order to determine the extent of his service-connected right and left knee disabilities.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner must also address at what point in the arc of motion pain limits function both regularly and during flare-ups, even if a flare-up is not observed on that day.  In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

In addition, the examiner should address the impact of the right and left knee disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4. The Veteran should be afforded a VA examination in order to determine the extent of his service-connected scar of the right cheek and keloids of the back of the head and neck.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.  Any testing deemed necessary should be performed.  Untouched photographs of the affected areas should be included with the examination report.

The examination should be conducted in accordance with the current disability benefits questionnaire.  The examiner should note whether there is visible or palpable tissue loss, and either gross deformity or distortion of any features or paired sets of features.  If the examiner finds that there is no visible or palpable tissue loss, he or she should reconcile these findings with any of the untouched photographs submitted that may reflect differently.

Also, the examiner must address whether any of the eight characteristics of disfigurement of the head, face, or neck, are shown.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  To this end, the examiner must address whether there is:  (a) a scar 5 or more inches (13 or more cm) in length; (b) a scar at least one-quarter inch (0.6 cm) wide at widest part; (c) Surface contour of scar elevated or depressed on palpation; (d) Scar adherent to underlying tissue; (e) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (f) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (g) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or (h) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Additionally, the examiner must address any disabling effects other than disfigurement that are associated with the scars such as pain, and residuals of associated muscle or nerve injury.

The examiner must also address the Veteran's report of flare-ups of scar and keloid symptoms including itching and pulling, as noted above.  In addressing the nature of any disability during a flare-up the examiner must address the severity of the flare-up, the frequency and duration of the flare-up, and all precipitating and alleviating factors.

Finally, the examiner should specifically comment on the impact of the Veteran's service-connected scar of the right cheek and keloids of the back of the head and neck with associated functional losses on his ability to obtain and/or maintain employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of any current left hip and left leg disability.  Access to the Veteran's claims file should be made available to the examiner for review in connection with the examination.

The examiner should identify all disabilities of the Veteran's left hip and left leg.  The examiner should then respond to the following:

(a) Is it at least as likely as not that any current left hip and/or left leg disability was incurred in the Veteran's active duty service?

(b) Is it at least as likely as not that any current left hip and/or left leg disability was caused by a service-connected disability, to specifically include DJD of the lumbar spine?

(c) Is it at least as likely as not that any current left hip and/or left leg disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include DJD of the lumbar spine?

If the Veteran's current left hip and/or left leg disability is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

